Citation Nr: 0935228	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an esophageal 
motility disorder, sliding-type hiatal hernia, 
gastroesophageal reflux disease (GERD) to include as 
secondary to posttraumatic stress disorder.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative spondylosis of the spine.

3.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).

4.  Entitlement to initial rating in excess of 20 percent for 
residuals of a cold injury to the left lower extremity 
including the knee.

5.  Entitlement to initial rating in excess of 30 percent for 
residuals of a cold injury to the right lower extremity 
including the knee.

6.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

8.  Entitlement to an effective date prior to July 7, 2008 
for service connection for radiculopathy of the right lower 
extremity.

9.  Entitlement to an effective date prior to July 7, 2008 
for service connection for radiculopathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to August 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Lincoln, Nebraska 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2008, the Board remanded this case.  

In a May 2008 rating decision, service connection was granted 
for radiculopathy of the right lower extremity and of the 
left lower extremity.  Each disability was assigned a 10 
percent rating effective July 7, 2008.



FINDINGS OF FACT

1.  The Veteran's post-service gastrointestinal disabilities, 
diagnosed as a hiatal hernia, gastroesophageal reflux disease 
(GERD), gastroenteritis, and peptic ulcer disease, are not 
attributable to service, peptic ulcer disease was not 
manifest in the initial post-service year, and the diagnosed 
gastrointestinal disabilities are not etiologically related 
to service-connected PTSD.

2.  The Veteran's degenerative spondylosis of the spine does 
not limit flexion to 30 degrees or cause ankylosis of the 
spine.  

3.  The Veteran's PTSD causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but does not cause occupational and social impairment 
with reduced reliability and productivity.  

4.  The Veteran's cold injuries of the lower extremities 
cause pain in the feet, numbness, and cold sensitivity as 
well as nail abnormalities, color changes, locally impaired 
sensation, arthritis of the feet and knees; the knees also 
demonstrate painful and limited flexion, but not to the 
functional equivalent of 30 degrees.

5.  A claim of service connection for a low back disorder was 
received on August 15, 2005; the competent evidence initially 
established that the Veteran has radiculopathy of the lower 
extremities on July 7, 2008.

6.  The Veteran has no more than mild impairment of the 
sciatic nerve of both lower extremities.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, diagnosed as a hiatal 
hernia, GERD, gastroenteritis, and peptic ulcer disease, was 
not incurred in or aggravated by service and peptic ulcer 
disease may not be presumed to have been incurred therein nor 
is a gastrointestinal disability proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

2.  The criteria for a rating in excess of 20 percent for 
degenerative spondylosis of the spine are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code (DC) 5239 
(2008).

3.  The criteria for a 30 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).

4.  The criteria for a 30 percent rating for cold injury to 
the left lower extremity have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1- 
4.14, 4.104, Diagnostic Code 7122 (2008).

5.  A separate 10 percent rating is warranted for impairment 
of the left knee based on painful limitation of motion is 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 5260, 7122 (2008).

6.  The criteria for a rating in excess of 30 percent rating 
for cold injury to the right lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1- 4.14, 4.104, DC 7122 (2008).

7.  A separate 10 percent rating is warranted for impairment 
of the right knee based on painful limitation of motion is 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 5260, 7122 (2008).

8.  The legal criteria for an effective date earlier than 
July 8, 2008, for the award of service connection for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).

9.  The legal criteria for an effective date earlier than 
July 8, 2008, for the award of service connection for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).

10.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.124, Diagnostic Code 8520 (2008).

11.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.124, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in January 2005, May 2006, and August 
2005.  Thereafter, another VCAA letter was sent in June 2008.  
Cumulatively, the VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection for 
several issues.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings for his low 
back disability (including radiculopathy of the lower 
extremities which was later granted), PTSD, and residuals of 
cold injuries, and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
statement of the case (SOC) which contained, in pertinent 
part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

With regard to the claims for higher initial ratings, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, SOC and SSOCs have been issued.  

In this case, there are also claims for earlier effective 
dates for service connection for radiculopathy of the lower 
extremities.  Those issues are "downstream" issues in that 
they arose from the initial grant of service connection for 
the low back disorder, for which a VCAA issue was sent.  
Where service connection has been granted and the initial 
rating and effective date have been assigned, the claim of 
service connection has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once a veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudicative process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 7105(d) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159(c), 19.29 (2008); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any error due to such deficiency has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation.  In cases such as this, involving 
initial disability ratings, the notice requirements of 
Dingess apply, and, as discussed, have been met.  
Nevertheless, a Vazquez-Flores letter was sent in June 2008.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations which included examination of the claimant and a 
review of the pertinent medical records.  The opinions 
contained therein are supported by the record.  38 C.F.R. 
§ 3.159(c)(4).  Thus, as discussed in greater detail below, 
these examinations were adequate.  The records satisfy 
38 C.F.R. § 3.326.  Further, there is no objective evidence 
indicating that there has been a material change in the 
service-connected disabilities since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The examinations in 
this case, as noted, are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Background

On his Report of Medical History on separation in August 
1952, the Veteran indicated that he had frequent indigestion 
and that he had recently gained or lost weight, but denied 
having any stomach, liver, or intestinal trouble.  On 
physical examination, his abdomen and viscera were normal.  
Otherwise, there were no pertinent inservice findings 
regarding gastrointestinal complaints or gastrointestinal 
disease or injury.

The Veteran was separated from service in August 1952.  The 
Veteran was examined in 1953, but there were no 
gastrointestinal complaints, findings, or diagnosis at that 
time.  In fact, there were no documented objective 
manifestations of any gastrointestinal disorder for many 
years.  

December 1994 x-rays of the knees revealed mild degenerative 
changes.  

A January 1995 upper gastrointestinal series revealed the 
presence of a hiatal hernia.  A second test a year later 
revealed that the Veteran had rather poor gastroesophageal 
motility.  The diagnosis was hiatal hernia with reflux and 
poor esophageal motility.  

April 1996 x-rays of the thoracic spine revealed a slight 
compression of L-1 and mild degenerative changes.  

In August 2002, the Veteran fell on his back.  Painful and 
limited range of motion was noted, but the exact degrees were 
not indicated.  X-rays revealed significant degenerative 
joint disease of the lumbar spine.  Possible compression 
fracture of T11, T12, and L1 were noted.  August 2002 records 
further noted that the Veteran denied having any numbness or 
tingling.  

January 2003 gastrointestinal testing revealed a mild 
esophageal motility disorder and a sliding type hiatal hernia 
with gastroesophageal reflux.  In April 2003, an 
esophagogastroduodenoscopy (EGD) was performed which showed 
erthymatous gastropathy.  In September 2003, the Veteran 
complained of having diarrhea, bloating, and heartburn.  His 
principal diagnosis was viral gastroenteritis and GERD.  

In February 2005, the Veteran was afforded a VA cold injury 
examination and a joints examination.  The Veteran reported 
having dull pain and sensitivity to cold in his feet.  He 
also had misshapen nails.  He denied hyperhidrosis, but 
related that he sometimes had tingling of the left leg.  On 
physical examination, it was very difficult to palpate the 
dorsalis pedis and posterior tibial pulses in both lower 
extremities.  The skin was smooth, warm, and dry.  Here was 
no hair growth over the lower legs, ankles, and feet.  There 
were moderate onychomycosis changes of the right big toenail.  
With regard to the knees, the Veteran denied having any 
specific knee injury, but reported that his knees were also 
exposed to cold during service and he had weekly knee pain.  
He related that when the knees flared-up, ambulation was 
limited.  On examination, the Veteran flexed the right knee 
from zero to 120 degrees and the left knee from 3 to 90 
degrees; both knees were painful.  Lachman's and McMurray's 
tests were negative.  There was no soft tissue swelling, 
discoloration, or evidence of effusion.  He walked slightly 
slowly without any gait disturbance.  Minimal crepitus was 
noted in both knees.  The diagnoses were musculoligamentous 
strain, both knees, old cold injuries to the knees and both 
lower extremities with current and ongoing cold 
sensitization.  Additional flexion exercises were performed 
which revealed an additional loss of 5 degrees with 
complaints of mild pain, mild weakness, mild fatigability, 
but no incoordination.  The major functional impact was pain 
with repetitive use and cold weather.  When he had pain, the 
Veteran indicated that he ambulated less.  X-rays of the 
knees revealed mild bilateral degenerative joint disease.  

In February 2005, the Veteran was afforded a PTSD 
examination.  Mental status examination revealed no abhorrent 
or bizarre behaviors.  Eye contact was good.  Speech and 
language were normal in rate and rhythm and was fully 
understandable.  His thought process was goal-directed.  
There was no associational disturbance.  He denied auditory 
and visual hallucinations.  There were no delusions.  He 
exhibited mild restriction of affect and anxiety was fairly 
well stable with the medication.  The Veteran was oriented to 
the month, day of the month, and year.  He was oriented to 
the city, the state, and the office location.  Sensorium was 
intact.  He completed serial 3's backwards without error.  He 
spelled "world" forwards and backwards without error.  
Attention and concentration during the examination were fine 
for his age.  He appeared of average intelligence.  His fund 
of general information was intact.  His memory and 
abstracting abilities were also intact.  The Veteran related 
that he slept fairly well and his appetite was decreased.  
His energy level was normal for his age.  He was not a danger 
to himself or others.  The diagnosis was PTSD.  His Global 
Assessment of Functioning (GAF) was 70, indicative of mild 
symptoms.  The examiner felt that there would be social and 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversational skills being normal.  

In February 2005, the Veteran was afforded a VA digestive 
examination.  It was noted that the Veteran had longstanding 
reflux disease and a hiatal hernia.  The Veteran related that 
these symptoms had been present for 25 years (since 1980).  
Physical examination resulted in diagnosis of mild esophageal 
motility disorder, sliding type hiatal hernia, and GERD.  The 
examiner indicated that gastrointestinal disorders were not 
caused or aggravated by PTSD.  The examiner discussed 
pertinent medical literature as well as noted consultation 
with other staff members at the VA.  

Thereafter, the Veteran reported having dysphagia.  He was 
provided Prevacid.

In March 2005, the Veteran underwent an EGD which showed 
esophageal stricture, peptic ulcer disease, hiatal hernia, 
and GERD.  

In an April 2005 rating decision, service connection was 
granted for PTSD, rated as 10 percent disabling effective 
December 3, 2004; cold injury of the right lower extremity, 
rated as 20 percent disabling effective December 2, 3004; and 
cold injury of the left lower extremity, rated as 20 percent 
disabling effective December 3, 2004.  Service connection for 
esophageal motility disorder, sliding type hiatal hernia, and 
GERD, was denied.  

In June 2005, the Veteran was afforded a VA arteries and 
veins examination,  With regard to his knees, the Veteran 
reported having pain 75 percent of the time.  He experienced 
stiffness and swelling.  He denied having heat or redness.  
The knees did not lock, click, pop, catch, or give way.  He 
reported having moderate to severe flare-ups which lasted for 
days.  The precipitating factor was cold weather, although 
excessive use was also a factor.  Physical examination the 
knees showed no erythema and no warmth to the touch.  There 
was some mild tenderness at the medial, lateral, and anterior 
aspect along the tibial ridge with very deep palpation.  
McMurray's and Lachman's tests were negative.  There was no 
laxity of the collateral ligaments medically or laterally 
with varus or valgus stressors.  The Veteran was able to 
fully extend the knees and was able to flex to 130 degrees.  
With repetition, there was mild pain, but no weakness, 
fatigability or incoordination.  Examination of the lower 
extremities demonstrated full sensation to the lower legs and 
feet with light touch testing of monofilament 5/07.  There 
was scant hair noted on the lower legs as well as the toes.  
There was no erythema.  There were 1+/4 palpable dorsalis 
pedis pulses.  Capillary refill was less than 2.  There was 
no erythema, duskiness, or paleness noted to the lower 
extremities.  Homan's sign was negative.  There was some very 
trace edema noted in the left lower extremity.  It was noted 
that the Veteran had undergone vein harvest for grafting of 
his coronary artery bypass surgery.  The diagnoses were 
arteriosclerotic obstructive disease of the iliac arteries, 
status post arterial bypass surgery; degenerative joint 
disease of the knees bilaterally; and cold injuries of the 
knees bilaterally.  The examiner opined that the peripheral 
vascular disease was not related to his cold injury, but that 
the Veteran's knee disability was at least as likely related 
to service.  

A July 2005 magnetic resonance imaging (MRI) revealed 
multilevel degenerative disc and posterior osteophyte 
formation with uncovertable disease producing multilevel 
central canal and neural foraminal stenosis, of the cervical 
spine.  

On August 15, 2005, the Veteran's claim for service 
connection for a low back disability was received.  

In March 2006, the Veteran was afforded a VA PTSD 
examination.  It was noted that the Veteran lived with his 
daughter, her children, and a pet.  The Veteran was very 
active in his church.  For leisure activities, the Veteran 
played with his grandchildren and watched television.  He had 
no history of suicide attempts, assaultiveness, and or 
substance abuse.  The Veteran had not been hospitalized.  The 
Veteran was taking anti-anxiety medication.  The effect of 
the treatment was good.  He was not participating in group or 
individual psychotherapy.  The examiner opined that the 
Veteran's symptoms were at the same level as on his last 
examination and his GAF was 69-70.  He had done well with 
Alprazolam and had reduced his dose.  The Veteran's 
appearance was neatly groomed and appropriately dressed.  His 
psychomotor activity was unremarkable.  His speech was 
spontaneous, clear, and coherent.  His attitude was 
cooperative, friendly, relaxed, and attentive.  His affect 
was appropriate and his mood was good.  His attention was 
intact.  He was able to do serial 7's and he was able to 
spell a word forward and backward.  His orientation was 
intact to person, time, and place.  His thought process was 
logical, goal directed, relevant, and coherent.  His thought 
content was unremarkable.  He had no delusions.  He 
understood the outcome of his behavior.  His intelligence was 
above average.  His insight was intact.  He had mild sleep 
impairment, but it did not interfere with daily activity.  He 
did not have hallucinations or inappropriate behavior.  He 
was able to interpret proverbs appropriately.  He did not 
have obsessive or ritualistic behaviors.  He did not have 
panic attacks.  He had good impulse control.  There were no 
episodes of violence.  There were no suicidal or homicidal 
thoughts, ideation, plans, or intent.  He was able to 
maintain minimal personal hygiene.  There were no problems 
with activities of daily hygiene.  His remote, recent, and 
immediate memory were all normal.  The degree of severity of 
his PTSD symptoms based on psychometric data was mild.  It 
was noted that there was no current impact on employment 
since he was retired, but the examiner noted that the Veteran 
had worked successfully for years.  

In March 2006, the Veteran was afforded another cold injury 
examination.  The Veteran had not been hospitalized.  His 
cold sensitivity was much worse in cold weather.  He did not 
have Raynaud's phenomenon.  There was no hyperhidrosis of 
affected parts.  There was no tingling or weakness.  There 
was no swelling or muscle cramps.  There was no decreased or 
lost sensation.  There was abnormal (pale) color of the feet.  
There were no ulcerations.  There were nail abnormalities.  
There was arthritis and stiffness of the feet.  The skin was 
thinning.  There was sleep disturbance due to the symptoms.  
There were no flare-ups.  Gait, carriage, and posture were 
normal.  Dorsalis pedis pulse and posterior tibial pulses 
were decreased.  Radial pulses were normal.  Triceps, biceps, 
and knee jerks were 1+ bilaterally.  Ankle jerks were zero.  
There was no muscle atrophy or swollen joints.  The examiner 
opined that the sensitivity of the bilateral knees was 
related to service; onychomycosis of the right great toe was 
related to service; and cold injury of the bilateral lower 
legs including the knees and feet were related to service.  
On this examination, the Veteran reported that he did not 
have numbness or loss of sensation or tingling.  The pain in 
his lower extremities was noted to be related to the cold 
injury.  

In an April 2006 rating decision, the disability rating for 
cold injury of the right lower extremity and knee was 
increased to 30 percent effective December 3, 2004.

In July 2006, the Veteran was afforded a VA joints 
examination.  The Veteran reported moderate fatigue, 
decreased motion, and stiffness.  His stiffness was mostly in 
the legs and lower back.  He denied having weakness in his 
spine, but did state that his legs were weak and he reported 
having spasm in between his shoulder blades in the back.  He 
also indicated that he had pain in his mid and lower back as 
well as in his knees, at all times.  He related that the pain 
radiated from his lower back and into his side and down his 
left leg.  The pain was aching, sharp, and stabbing in 
nature.  He did not use any ambulatory devices.  He related 
that he had severe restriction in his shopping and exercises, 
but not his daily chores.  Inspection of his spine, limbs, 
posture, and gait showed that he moved about the examination 
room easily and smoothly.  He ambulated symmetrically heel to 
toe gait.  He sat with an erect posture; his head was in the 
upright position.  He had normal curvature of the spine which 
was symmetric in appearance and he had smooth symmetric 
spinal rhythm with his spinal motion.  Examination of the 
thoracolumbar spine showed that he was tender to palpation 
around T7, T8 range.  He was also tender to palpation near 
L3, L4, and L5 range.  His range of motion showed that he 
could forward flex to get his hands to mid leg, mid tibia 
(later noted to be 80 degrees).  He had zero degrees of 
extension.  He had left lateral flexion of about 5 degrees, 
right lateral flexion to about 5 degrees.  He had no lateral 
rotation.  He described having pain during range of motion 
exercises.  Neurological testing revealed 5/5 strength with 
his wrist, elbows, and shoulders.  He had 2+ strength with 
symmetric biceps, symmetric brachioradialis, and symmetric 
triceps.  His lower extremity strength was 5/5 throughout, 
except for Achilles tendon which was 2+ and symmetric.  He 
had no clonus or Babinski.  Sensation was intact to 
dermatomal distributions.  The Veteran had intact sensation 
to light touch in the lower extremities on his neurological 
evaluation.  

X-rays revealed degenerative spondylosis throughout the 
lumbar spine as well as anterior wedge deformity of T11 and 
T12.  There was no spondylodesis, fractures, or dislocations.  
X-rays of the knees revealed very mild degenerative changes.  
The examiner indicated that pain was a factor in his 
decreased limitation of motion, but fatigue, weakness, and 
lack of endurance were not.  The diagnosis was degenerative 
spondylosis of the low back.  

In a November 2006 rating decision, service connection was 
granted for degenerative spondylosis and a 20 percent rating 
was assigned effective August 15, 2005, the date of claim

In March 2007, Dr. J.R.J., indicated that the Veteran had a 
recurrent problems in his dorsal spine.  The symptoms 
including pain, difficulty breathing, radiating pain to the 
ribs, paresthesia, and difficulty lifting and sleeping.  
Supporting clinical records dated from 2003 were submitted.  

In May 2008, it was noted that the Veteran was taking 
Alprazolam for anxiety.  

In June 2008, it was noted that the Veteran had fatigue, but 
his sleep was okay as he slept 10 hours per night and napped 
during the day.  There was no weight loss.  

On July 7, 2008, the Veteran was afforded a VA spine 
examination.  It was noted that the Veteran did not have 
incontinence.  The Veteran related that he had dull lumbar 
pain which was severe.  The pain last hours and occurred 
daily.  He reported that he had radiation of dull pain to the 
legs.  He also reported that he had foot and leg weakness.  
The Veteran related that he had flare-ups which were severe 
and occurred every 2-3 weeks and lasted 3-7 days.  They were 
precipitated by overuse, bending, and lifting.  The 
alleviating factors were strict rest and Tylenol pain 
tablets.  There had not been any incapacitating episodes for 
the cervical region during the last 12 months.  For the 
thoracolumbar region, there had been ten episodes lasting 1-2 
days.  There were no cervical spasms. There were spasms of 
the left and right thoracic sacrospinalis; however, the 
localized tenderness or guarding was not enough to be 
responsible for abnormal gait or abnormal spinal contour.  
The Veteran's posture was stooped.  His head appearance was 
normal.  His symmetry appeared normal.  His gait was 
antalgic.  He had spinal kyphosis.  The examiner indicated 
that the Veteran had radiating pain down the legs which was 
related to the lumbar spine disability.  There was loss of 
vibration and light touch in both feet due to the 
radiculopathy of both lower extremities.  Range of motion 
testing revealed active range of motion of zero to 70 degrees 
with pain beginning at 40 degrees.  Extension was zero to 20 
degrees with pain at 10 degrees.  Left and right lateral 
rotations were zero to 30 degrees with pain at 20 degrees.  
Right and left lateral flexion was zero to 30 degrees with 
pain at 20 degrees.  On testing, there was no limitation of 
motion with repetition due to pain, fatigue, lack of 
endurance, incoordination, or weakness.  There was no 
thoracolumbar ankylosis.  Lasegue's sign was not positive.  
It was noted that T11 and T12 had been fractured and there 
was a 15 percent loss of height at T1 and a 30 percent loss 
of height at T12.  X-rays revealed mild degenerative changes 
of the lower thoracic spine with anterior wedge deformity of 
T11 and T12, unchanged from 2006 studies.  There were no 
other compression fractures.  

It was noted that the Veteran was retired.  His daily 
activities were moderately restricted due to his back 
disability.  Chores and recreation were severely limited.  

In November and December 2008, the Veteran underwent further 
gastrointestinal testing after he had complained of having 
problems with swelling.  His stomach, esophagus, and duodenum 
were normal.  His diagnoses remained the same.  The Veteran 
stated that he had been aware of his hiatal hernia for 15 
years (1993).  

In February 2009, the Veteran was noted to be depressed which 
a VA examiner thought was in conjunction with taking the 
medication, Metroprolol.  His mood was good by the next 
month.  


Service Connection

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the Veteran's lay assertions are not competent or 
sufficient in that regard.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
a peptic ulcer will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Although the Veteran reported some gastrointestinal symptoms 
at the time of his separation examination in 1952, his 
physical examination revealed a normal abdomen and viscera.  
Post-service, there were no complaints, findings, treatment, 
or diagnosis of a gastrointestinal disorder in the initial 
post-service year, or until the 1990's, over 40 years after 
the Veteran was discharged from service.  A January 1995 
upper gastrointestinal series revealed the presence of a 
hiatal hernia.  A second test a year later revealed that the 
Veteran had rather poor gastroesophageal motility.  The 
diagnosis was hiatal hernia with reflux and poor esophageal 
motility.  The Veteran was subsequently diagnosed as having 
GERD, gastroenteritis, and peptic ulcer disease.  

The absence of evidence of gastrointestinal complaints, 
findings, or diagnosis, in the many years post-service 
constitutes negative evidence tending to disprove the claim 
that the Veteran suffered from chronic gastrointestinal 
problems from service onward.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

By his own admission in the medical records, the Veteran was 
initially aware of gastrointestinal problems between 1980 and 
the 1990's.  The competent evidence does not establish that 
the diagnosed gastrointestinal disabilities began in service 
or that a peptic ulcer was manifest within one year of 
separation.  There is no documented continuity of 
symptomatology following service for many decades.  There is 
no record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that decades 
after his separation from service, the Veteran complained of 
gastrointestinal problems and was diagnosed as having a 
myriad of gastrointestinal disabilities.  The record is 
devoid of competent evidence showing a link between service 
and those disabilities.  See generally Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim).

The Veteran has asserted that his service-connected PTSD 
resulted in gastrointestinal disabilities.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  Thus, although the overall intention of 
the amendment to 38 C.F.R. § 3.310(b) was to implement the 
Allen decision, the amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  
See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the claimant's responsibility to support 
his or her claim by providing evidence of the baseline level 
of severity, and that it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 Fed. 
Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In February 2005, the Veteran was afforded a VA digestive 
examination.  It was noted that the Veteran had longstanding 
reflux disease and a hiatal hernia.  The Veteran related that 
these symptoms had been present for 25 years (since 1980).  
Physical examination resulted in diagnosis of mild esophageal 
motility disorder, sliding type hiatal hernia, and GERD.  The 
examiner indicated that gastrointestinal disorders were not 
caused or aggravated by PTSD.  The examiner discussed 
pertinent medical literature as well as consultation with 
other staff members at the VA.  

The Board attaches the most significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for a gastrointestinal 
disability is not warranted on a direct or on a secondary 
basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Degenerative Spondylosis of the Spine

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
institutes a general rating formula for evaluating diseases 
and injuries of the spine, including spondylolisthesis or 
segmental instability under DC 5239.

Under the General Rating Formula as applicable to the 
Veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  In this case, the veteran has not 
established service connection for intervertebral disc 
syndrome, and the record does not reflect such pathology.  
Service connection is limited to degenerative spondylosis of 
the spine.  Nevertheless, even if the Board were to consider 
this provision, there is no evidence of physician-prescribed 
bed rest.  

In order to warrant a higher rating for the Veteran's low 
back disability, the evidence would need to show forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  The Veteran's forward flexion exceeds 30 degrees and 
the evidence reflects that he does not have ankylosis.  Thus, 
the Veteran does not meet the criteria for a 30 percent 
rating on the basis of limitation of motion, even considering 
the directives of DeLuca as the Veteran can forward flex his 
spine in excess of 30 degrees.  

The Board notes that neurological abnormalities of the lower 
extremities are rated separately and are separately on appeal 
per below.  Otherwise, the Veteran does not have bowel or 
bladder impairment.  There is no evidence that the lumbar 
spine causes other separately compensable neurological 
impairment.  

The Veteran had compression fractures of two vertebra; 
however, the evidence does not show that they are productive 
of separate manifestations with regard to limitation of 
motion.  

In light of the foregoing, the Board finds that a rating in 
excess of 20 percent is not warranted on any basis.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent.


PTSD

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The Board finds that a 30 percent rating is warranted. 
Although the GAF scores alone do not necessarily indicate 
this higher level of impairment, in 2005, a VA examiner 
determined that the Veteran had occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.  In 
fact, the findings of the examiner corresponded to the 
pertinent criteria exactly.  

However, a higher rating is not warranted.  The Veteran does 
not have flattened affect.  His speech is normal.  It is not 
circumstantial, circumlocutory, or stereotyped.  The record 
does not reflect that the Veteran has panic attacks.

The Veteran has no documented difficulty in understanding 
complex commands.  His short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks) is not impaired.  His judgment is not 
impaired.  His abstract thinking is not impaired.  He had a 
period of depression, but it was not to the extent that he is 
unable to function independently, appropriately and 
effectively.  Although he has some social and industrial 
impairment, he does not have difficulty in establishing and 
maintaining effective work and social relationships.  He 
reportedly prefers to live with his daughter and her children 
and enjoys interacting with them.  He is also very involved 
in his church.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 30 percent rating for PTSD.


Residuals of Cold Injuries to the Lower Extremities Including 
the Knees

The Veteran's disabilities have been evaluated under 38 
C.F.R. § 4.71a, DC 7122.  Under this code for a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent evaluation 
requires arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subauricular punched out lesions, or 
osteoarthritis).

Two notes follow the diagnostic criteria set forth in DC 
7122. Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy under other diagnostic codes.  The 
rater is also instructed to separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under DC 
7122.  Id.  Note (2) to DC 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

In this case, the Veteran is receiving the maximum rating for 
his right lower extremity.  The Board finds that the maximum 
rating is warranted for the left lower extremity as the 
Veteran has at least two of the listed criteria, including 
nail abnormalities, color changes, locally impaired 
sensation, and arthritis of the feet.  

In addition, the Board finds that there have been separately 
diagnosed knee disabilities which have been etiologically 
linked to the cold injuries.  The Veteran also has arthritis 
in the knees; thus there is no pyramiding in rating the knees 
separately.  

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a non-compensable rating is warranted 
where extension is limited to 5 degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Normal range of motion in a knee joint is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.  A separate rating for limitation of 
extension and for limitation of flexion may be assigned.  
VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In a precedent opinion, VA's General Counsel (GC) 
concluded that a veteran who has arthritis and instability in 
his knee may receive separate ratings under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97.

VA's General Counsel has held that if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 (Aug. 14, 
1998). The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not specify that a separate rating may only be assigned 
when there is arthritis and limitation of motion and/or 
painful motion. Therefore, consideration must be given to 
whether separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as 
disability manifested by limitation of motion and/or painful 
motion or limitation of motion and/or painful motion on its 
own. 

In this case, the Veteran has demonstrated full extension and 
limitation of flexion with pain.  As such, an additional 10 
percent rating for each knee is warranted, to be combined 
under 38 C.F.R. § 4.25.  A higher rating is not warranted as 
the Veteran's has considerable more movement in his knees 
than required for a 20 percent rating, even considering 
DeLuca.  Also, there is no lateral instability or subluxation 
to allow for a rating on that basis.  Thus, the Board finds 
that the evidence supports a 30 percent rating for residuals 
of cold injuries of each lower extremity and also, an 
additional 10 percent for related pathology each knee due to 
the Veteran's cold injuries.


Radiculopathy of the Lower Extremities

With respect to the Veteran's neurologic manifestations as 
related to his low back and as service-connected as 
radiculopathy of the lower extremities, Diagnostic Code 8520 
addresses the sciatic nerve.  A 10 percent rating for each 
lower extremity as been assigned.  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  The 
ratings for peripheral nerves are for unilateral involvement; 
when bilateral, they are combined with application of the 
bilateral factor.  Id.  

The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  

In this case, the Veteran has some loss of vibration and 
light touch in both of his feet which has been attributed to 
the low back, diagnosed as radiculopathy.  The Veteran has 
mild impairment in each lower extremity which is wholly 
sensory in nature.  The Veteran does not exhibit moderate 
impairment.  He has no functional impairment due to the 
radiculopathy.  

The Board notes that the Veteran has other coexistent 
problems related to his lower extremities, but these are 
attributable to the cold injuries addressed above.  The Board 
cannot assign a higher rating based on those residuals as 
doing such would be pyramiding.  Accordingly, ratings in 
excess of the currently assigned 10 percent ratings, with the 
bilateral factor, are not warranted.  


Earlier Effective Date for Service Connection for 
Radiculopathy of the Lower Extremities

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  

Thus, any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  

In this case, a claim of service connection for a low back 
disorder was received on August 15, 2005.  Competent evidence 
has established that the Veteran's radiculopathy of the lower 
extremities is related to the low back disorder, which was 
diagnosed as degenerative spondylosis of the spine, and for 
which an effective date of service connection of August 15, 
2005, was assigned.  However, the Veteran did not demonstrate 
radiculopathy of the lower extremities until July 7, 2008.  
Prior to that time, no radiculopathy was shown.  In August 
2002, it was noted that there was no numbness or tingling.  
On the March 2006 examination, there was no numbness, no loss 
of sensation, and no tingling.  The pain demonstrated at that 
time was related solely to the cold injury, for which he has 
been separated rated.  The July 2006 examination also 
reflected that sensation was intact to light touch on the 
neurological evaluation.  Thus, the date entitlement arose is 
July 7, 2008, when radiculopathy was demonstrated on a VA 
examination and was attributed to the low back disability.

Applying the statute and the regulations cited above, the 
Veteran is not entitled to an effective date earlier than 
July 7, 2008, for the award of service connection for 
radiculopathy of the lower extremities.  The regulation is 
clear.  It states that if the claim is not received within 
one year following separation from service, then the 
effective date is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The date of entitlement is the later date 
in this case.  Thus, the date of entitlement as the later 
date is the controlling date for the effective date assigned 
under the factual circumstances of this case.  See 38 
U.S.C.A. § 5110(a).  


Extraschedular

In denying the claim for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities with the established criteria 
found in the rating schedule for his disabilities shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the evidence does not show that the 
Veteran exhibits other related factors such as those provided 
by the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his disabilities.  Indeed, it does not appear from the 
record that he has been hospitalized at all for his 
disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  The Veteran is retired and it was noted that he 
worked many years with his symptoms.  There is no probative 
evidence in the record which suggests that the disabilities 
markedly impacted his ability to perform his job.  Moreover, 
the medical records do not reflect an exceptional or unusual 
clinical picture.

In short, the record does not indicate that this service-
connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disabilities have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for a gastrointestinal disability, 
diagnosed as a hiatal hernia, GERD, gastroenteritis, and 
peptic ulcer disease, is denied.  

A rating is excess of 20 percent for degenerative spondylosis 
of the spine is denied.

A 30 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

A 30 percent rating for cold injury to the left lower 
extremity is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A separate 10 percent rating is granted for impairment of the 
left knee manifested by painful limitation of motion 
associated with cold injury to the left lower extremity, 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating in excess of 30 percent rating for cold injury to 
the right lower extremity is denied.  

A separate 10 percent rating is granted for impairment of the 
right knee manifested by painful limitation of motion 
associated with cold injury to the right lower extremity, 
subject to the law and regulations governing the payment of 
monetary benefits.

An initial rating in excess of 10 percent for radiculopathy 
of the right lower extremity is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity is denied.

Entitlement to an effective date prior to July 7, 2008 for 
service connection for radiculopathy of the right lower 
extremity is denied.

Entitlement to an effective date prior to July 7, 2008 for 
service connection for radiculopathy of the left lower 
extremity is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


